Opinion by
Smith, J.,
The condition of the sidewalk which led to the injury complained of by the plaintiff was not due to decay, dilapidation or accident, but resulted from a change of grade, made by an abutting owner in obedience to a borough ordinance. The duty of the borough authorities in the premises was clear. When the proper authorities direct a material change in a highway, they are bound to maintain such a supervision of the work as will protect the public from any danger likely to arise from it: Trego v. Noneybrook Boro., 160 Pa. 76; Frazier v. Butler Boro., 172 Pa. 407. In the case in hand, we need not consider the degree of watchfulness which they should observe, during the period assigned by ordinance for making the change, nor the duty resting on the abutting owner to keep them informed of the progress of the work, or of its completion, should anything not required of him become necessary for the security of the public.. The evidence shows that the burgess had actual knowledge both of the commencement and the completion of the work, and that the president of the town council observed it during its progress. The sidewalk was raised, in front of one lot only, between seven and eight inches. The borough authorities knew that it was being so raised. The danger, after nightfall, at least, arising from the abrupt change of grade at the junction of this portion of the walk and that adjoining, especially to those unacquainted with it, was so obvious that the borough authorities should have foreseen and guarded against it. This could have been done by sloping the approach to the raised portion, guarding it with a suitable barrier, or adequately lighting the spot. The failure to do this was negligence for which the borough must answer.
Whatever the distinction between official and unofficial acts, there is no ground, in either law or fact, for a distinction between the personal knowledge of an officer charged with the duty of supervision and his official knowledge: Platz v. McKean Twp., 178 Pa. 601. There is no line dividing the physical senses or the intellectual perceptions of the individual from those of the officer. When an officer is bound to act upon knowledge, and the law fixes no channel through which it must reach him in order to impose the duty, the knowledge gained by the individual must be imputed to the officer. In the case *653in hand, the knowledge of the situation that reached the burgess through personal observation was knowledge upon which he was bound to act officially.
The question of contributory negligence on the part of the plaintiff is not presented in the assignment, except so far as it may be involved in the refusal by the court to direct a verdict for the defendant. From a careful examination of the evidence on this point, it is obvious that the court cannot pronounce on the standard of care, or the plaintiff’s observance of it, but that these must be determined by the jury.
Nothing in the assignment of error requires further discussion, and the judgment is affirmed.